Case: 2:65-cv-00031-DMB-JMV Doc #: 323-6 Filed: 05/31/19 1 of 3 PagelD #: 6849

10.

CONSTRUCTION PROJECTS

Major roofing project at Parks Elementary, DM Smith (immediate total re-roof), and
Nailor (immediate total re-roof), pending coverage issues and payment with multiple
insurance providers for hail claims.

Negotiations with MS Department of Archives and History regarding demolition of
“old” Cleveland High School Gym (located on the Cleveland Central High School
campus), due to substantial flaws on West wall, asbestos, and foundation issues.
Bond issue being discussed and contemplated, pending negotiations with MS
Department of Archives and History as to “Landmark” designation, to construct new
gym, athletic facility, band hall, computer and science labs, and new classrooms for
Special Education classes.

Completion of roofing repairs at Cleveland Central High School and Cleveland
Consolidated Middle School.

Completion of multiple handicapped chairs, control panels, lifts and elevator at
Cleveland Central High School.

Beginning of installation of security cameras and security lock doors with total
interfacing computer systems for privacy/security access at all Cleveland School
District facilities. This is subject to a State of Mississippi Master Lease Program
under which multiple schools utilize this financing option.

Near completion of total renovation of Cleveland Central High School Auditorium
(last thing remaining is replacement of window curtains).

Negotiations to purchase | acre lot by Bell Academy to increase parking lot size and
facilitate better traffic flow.

Landscape and leveling projects at Cleveland Consolidated Middle School (prior East
Side High School) to address flooding in the middle courtyard area.

Gymnasium seating to be addressed at Cleveland Consolidated Middle School (prior
East Side High School), pending acquisition of appropriate repair remedy.

Bleacher renovation/substitution/replacement at Cleveland Central High School.

EXHIBIT

EF

2
Ss
gS
3S
s
2
2
a
E
2
a

 
6850

05/31/19 2 of 3 PagelD #:

323-6 Filed:

65-cv-00031-DMB-JMV Doc #:

2:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°SZ6'7 S |81/6 SUUN JWAH sleday/are|day DVAH &3120-PIWI
00°086'r S$ |8T/6 SHUN JWAH Jieday/ecejday DVAH 21190-PIIN
@v'6y8'9T S |6T/v Juawaaeday J00}4 Jaquiny sulwal4
06'90'EZ $ 81/8 quawadrejday 100/4 IAA UIMaUS
LL'89T'9E $ 81/6 quauase|day J00]/4 WILMA UINaaYS
00°009'2 S 8T/2T duljsal sojsaqsy Gud ‘aa07 Yaqiy
00009‘ S 8T/TT suljsa] soysaqsy Gud ‘8A07 Yaqy
00°0SE‘OT $ |6T/s Suijsa) soysaqsy Gud ‘an07 vaqiy
y6'SEr'z S |6t/z aieday wayshs Aqunzas ssaluo4
00°00S’r $ 8T/2T duljsa| »g Sajdwes |ios sulaauisu3 aying
00'008’E $ 8T/2T SUNIID [2314 a]3 |j/e3Su]
00°006’ZT $ 6L/T sueday J00}4 WAS Sul00|4 uossaqoy
6b'6Sp‘ZT $ 8T/0T quawaseday 1004 SWIM UlMdayS
L@'T06 $ 61/S OD-sleday Awiney 33pq IYsIeIS
6y6Tr'? § 6T/E - (J-s1eday Aqype4 23pq 4sIeS
ooo0s’e $ 61/2 doys sng-sieday Ayioey sAey aueys
oo'000'7 = $ 81/2T doys sng-sieday A: sAey aueys
o0'00E'z $ 61/S dunsa, soysaqsy Gud ‘aa07 yaqiy
00°002‘EZ S |6T/r dunsal sojsaqsy Gud ‘8A07 Yaqy
00°008'S $ 61/S Buljsa] Sosaqsy Gud ‘8A07 Yaqy
ooo0z‘tT = $ 00'009‘7T $ {6t/T suijsa) soysaqsy Qud ‘an07 Yaqiy
OO'SZT'? $ 61/t YN-UNI419 Mau |]e3sU] 214398]3 UOSUIqOY
00'00z'T $ 6L/T asnoyuaely seday 314799] UOSUIqoY
00'0St'6 $ 8T/OT Jajeay Jaen adejday suiquinid Har
7L808'ST Ss 6T/E $013U0} JWAH a2e|day $}043U0} UOsUYos
8t7Zz SS 81/6 DVAH Jieday JVAH Jo[AeL
OO'SZ6'T $ 61/T saul] 4932 seday BUIQUINId Jax]EM
00°00€'6 S |6t/s wnoypny-sulsoo}4 |je}suy asp qysiess
oo's6r $ 8T/OT 4297 wey Jajem-sieday Suiquinid Het
SLSET'OT $ 81/8 SUUN JVAH Jleday/aze|day DWAH JojAey
OOOLL'T $ 8T/TT 982}}0D 03 Sauly |je}suj suiquinid Har
00'0S6'S $ 81/6 UN DVAH MAN []23SU] DVAH PIP!3
00°S66'% 5 61/S saul] samas Jieday 42S“
00008) =$ 6L/€ saul Jamas sieday Suiquinid JaxjeM
eegcy's $ 6T/€ WUN IWAH arejday/sieday DWAH J0jAeL
ooo0e =$ 61/T Saul] Jamas sieday SUIqUIN]d JOx/eEM
00°006'€ $ |6T/€ SUN JVAH sleday/aze|day JVAH J0jAeL
6 Evs'T S$ |6t/z sjo.quo) dwa) seday $}04}UO} uosUYyor
OL ETL'S S$ {81/8 SMU JVAH e0e|day DVAH JojAeL
ooooE’e = 6T/T ule 1272 sleday suiquinid Her
ooosr $ 6L/T saul] Jamas sieday SuIquin|d Jaye
00'SZS $ 61/T sesawe Aqundas sieday sadisas Aquinas
e907s'€ $ 6I/S Wwooy 4eaJ/g a]eAOUaY EXPER UES
S@'820'9 § 61/S SwooJyj}eg azeAaouay a3p3 yys1e35
00092 $ 61/S sesawey Ajinsas s1eday Sadiasas Aqnoas
ooosz'T = $ 6I/v sesauey) Aquinas aieday saainuas Aquinas
OO'SZZ s 61/7 43}e3}H 19}2/M JOH adejday suiqunid Har
00'0SP § 6/2 suluieg a3p3 ys1e4S
oo'0se’T = $ 8t/2T suieday JWAH JVAH Jo/Ae,
OO0'OLZ'T $ 8T/2T sajdwes jooy jo duijsay sulaaulsuj 3eeYy
BPIM 3SI0 JVYM 30193 29H UBLIESd aswa SHIEd JOjIEN 198 SWI) SHID 93eq uondissaq Opus,

 

39143SIq JOOYDS pue|ana|D

 
6851

05/31/19 3 of 3 PagelD #:

323-6 Filed:

65-cv-00031-DMB-JMV Doc #:

2:

Case

 

| 2T°90€'sos'T $§

 

 

[e301 pueip|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

va'6to'ry $ | $ | cevor'ac $ | os'ecs’e $ | on'osn’s $ | esesc'es $ | vaece'eva $ | or tes‘zz$ | zvezt'vt$ | sozpe'cez $|so“setse $ | u017e907 Aq Je}01
ty 60T'T $ 81/9 Wa3sAs Wd Jieday suoijesiunwiwoy
oo'sze’9 = S 81/8 dous sng-pays 2324035 sales ONY HO
OO'?@T2’sz $ 81/9 sajeday [29199313 8 JVAH Auedwioy J23S-14)
000029 $ 8T/9 MUN DVAH B2e|day/seday SJVAH J0jAeL
OO'rTZ'S $ 81/9 doys ony juieg gy UealD $10}9B1]UOD JUIeg SUURH
SLEEG'Y $ |8T/9 YUN IVAH a2e|day/sieday DVAH &3/9C-PIW
00°000'T $ |81/9 aouaj adejday/seday 02 aduay puejans|>
000006 S |81/9 HUN IVAH BHe|day /sieday DVAH JojAe,
ooose’T $ St/L saury Jaye sieday Suiquinid Har
SLEEG'Y s 8T/Z SUUN JVAH Jieday/arejday DVAH &390-PIW
00°002'ET S |6T/S SUOIJBAOUDY PIS9YW'R SUOOMdsazepA [eINIONIYS
vS°S7S'82 = $ | »S°S78'8z S |61/p suolyeaouay uoljon2jUo; s,oquily
S9°S9S'TS $ | p9°S9S'TS $ |6T/E SUOIJEAOUDY uol}3NJ}UO> s,oquy
BT'2T9'BL $ | 8T'2T9‘8T S [81/6 suoljeaouay uO!NIYUOD s,Oquity
@Sbrr'?8 |S | Ty pry'zs S |8T/z suoleaouay uo1j9NJ4WUO; s,oquiy
vE'TSE'SZ $ 61/S jooy adejday uolnsysuo) suljjo> Aoy
TOLET'TIOT S$ 6I/v Jooy arejday uoljaniysuo suljjo> Aoy
€8°7L0'8Z $ 6T/E jooy adejday uo!}9NJ3sUOD sul||OD Aoy
99°8S2'7S S 61/2 jooy adejday uolq3nJ3su0} suljjo> Aoy
9LLY9'T9 = §. 61/T jooy asejday uoj}aNIysuoD suI]jOD AOY
ST y99'TEZ S$ 8t/2T jooy arejday uolyan4ysuo) suljjo> Aoy
60'TrE’E $ 61/S sea4 PawWYyy WHefr
00°000'T $ 61/E spay Payyy WHeér
00°000'T S 6T/E $994 Payyry WHer
00°000'T S 6T/T saaj payyy WHsf
88'°8S6'z $ 6T/S soa4 pawyay WH#f
00°0SZ'E S |6T/S s9e4 Payyqy WHeér
L8'8S6'v2 $ 61/S $994 Payyjy WHat
ooo00s $ 81/0 Yr 4eD Man jje3su} quawdinb3 aajowojny
00°S82'ZT § |6t/Z saveday 307 dunied HIG 9g UMe] UOISIDAIq
00°000‘E S 61/2 pseAuno5-Aanuins spunos5 Suaauisug Aa|3
oo'oo0s’T $ 81/8 440M Yoepuno4-uIGg OD peey 207
ooost'? = $ é S$ |6t/T sujeday 307 Buried HIG 93 ume] UOIsIDad
oooss’y = $ 8T/OT Suuay 03 aduay puejanayD
00'S46 =6$ 8T/TT saieday 307 duryied 0} paay aor
00°S7¢'T S |6T/p JeAoway aad] a2Ias 394] 5,93)
oo;ooT'’g = § 61/T suleday Joy duryied Mig B ume] UOISINaId
ooosz’e $ 81/8 aouaj aaejday 07) a2uUa4 puejana|)
ST bL0'b S |6T/E SuleJUNOY Jaje/ ade\day quawidinb3 jeqoj5
00'sZZ’€ $ 6t/T WUN DWAH Jleday /arejday DVAH &312G-PIN
996rT'L = S 61/S SUUN IVAH Jleday/aze|day DWAH 40jAeL
oosse’y = S$ 81/6 SUN JVAH JIeday/are|day DVAH 2}120-PIWI
89°686'v $ = § |6t/r WUN DWAH Jleday /are|day DWAH Jo/AeL
OS ED8'E $ 8T/6 SHUN JWAH sleday/azejday DVAH JojAeL
00°00S's S$ |6t/€ uleyin) ageys Man |/e3Su] Auedwo) sin}
00'°086't S |6T/T WU VAH Jleday /azejday DVAH &3/9C0-PIW
9LETL'S § |8T/TT UUN DWAH 4eday /arejday JVAH JojAeL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
